department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date april ' ood contact person uil identification_number contact number t g0 b employer_identification_number legend w_i n o o i n o s p o k i m o o k n i dear sir or madam this is in response to a ruling_request submitted on your behalf by your authorized representatives you are seeking rulings on the effects under sec_507 and chapter of the internal_revenue_code of a proposed transaction as more fully set forth below you have represented that x is a foundation created by w a for-profit corporation w contributed all or substantially_all of the funds received by x and is a substantial_contributor to x x has been recognized as exempt from federal_income_tax under section sec_501 of the code as an organization described in sec_501 and is a private_foundation described in sec_509 the current members of x's board_of directors are a president b vice president and c secretary and treasurer ‘st a was the controlling shareholder of w who sold its operating_assets to a third party and changed its name to y it is not anticipated that y will provide additional funding to x further as a result of the sale of the operating_assets of w there is no longer a corporate need for a foundation making distributions in the community formerly served by w z is a foundation that has also been recognized as an exempt_organization described in sec_501 c of the code and is classified as a private_foundation under sec_509 a and b who are husband and wife are substantial contributors to z the current directors of z are a president and b secretary and treasurer to facilitate charitable objectives and to reduce administrative costs x proposes to transfer all of its net assets to z you further represent that x does not intend that this request constitute notice of its intention to terminate its status as a private_foundation under sec_507 of the code and intends to continue in existence for a short_period of time following the proposed transfer of assets toz after the transfer of its assets to z x will have no assets at some time after the transfers its x expects to dissolve and to provide voluntary notice to the internal_revenue_service of intention to terminate its private_foundation_status under sec_507of the code x has never received notice that its status as a private_foundation has been terminated nor has x committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability under chapter of the code x currently has no grants outstanding that require the exercise of expenditure_responsibility under sec_4945 however should such grants be made the responsibility for such grants will be transferred to z x will pay all foundation excise_taxes if any imposed by sec_4940 that it will owe as of the date of the transfer to z y will function separately from x and y will not use the name of x sec_507 of the code provides that the status of an organization as a private_foundation shall be terminated if the organization notifies the secretary or_his_delegate in the manner prescribed in the income_tax regulations of its intent to accomplish such termination and the organization pays the tax imposed by sec_507 or the tax is abated under sec_507 sec_507 of the code provides that in the case of termination of an organization's private_foundation_status where there is a transfer of assets of any private_foundation pursuant to any or reorganization the transferee private_foundation shall a newly created organization other adjustment as merger redemption recapitalization organization be treated liquidation not or sec_507 of the code imposes a tax on each organization described in sec_507 go equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of the foundation sec_1_507-1 and of the income_tax regulations state that a transfer of all or part of a private foundation's assets to one or more other private_foundations pursuant to sec_507 of the code will not result in the termination of the transferor foundation's status as a private_foundation unless the transferor elected to terminate under sec_507 or sec_507 if applicable sec_1_507-3 of the regulations provides that a sec_507 transfer results in a carryover of certain tax_attributes and characteristics of the transferor foundation to the transferee foundation sec_1_507-3 of the regulations provides that a transferee private_foundation succeeds to the part of the transferor's aggregate tax_benefit that is attributable to the assets transferred based on the transferor's assets held just before the transfer however the fair_market_value of assets held and transferred is determined at the time of transfer sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor with respect to the transferor foundation shall be treated as such with respect to the transferee foundation regardless of whether the person meets the dollar_figure - two percent limit with respect to the transferee organization at any time sec_1_507-3 of the regulations provides if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 a of the regulations provides that except as provided in subparagraph a a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that except as provided in subparagraph a where the transferor had disposed of all of its assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor sec_1_507-3 of the regulations provides that the provisions enumerated in subparagraphs a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected sec_1_507-3 of the regulations provides that if a private_foundation transfers all its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation then for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee foundation will be treated as if it were the transferor sec_1_507-3 example of the regulations indicates that a transferee private_foundation will be permitted to take advantage of any special rules or savings provisions with respect to chapter to the same extent as the transferor could have if the transferor had continued its existence sec_1_507-3iii example of the regulations indicates that when all net assets are transferred from one private_foundation to a controlled foundation or foundations there are no expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to the transfer the example further indicates that where the transferor foundation has outstanding grants for which it is required to exercise expenditure_responsibility under sec_4945 and h absent a specific provision for exercising expenditure_responsibility by one of the transferees all be required to exercise expenditure_responsibility with respect to such outstanding grants of the transferee foundations shall sec_1_507-3 of the regulations provides that for purposes of sec_507 the terms other adjustment organization or reorganization shall include a significant disposition of assets sec_1_507-3 provides that the term significant disposition of assets includes any disposition by a foundation in a taxable_year to one or more other private_foundations which i sec_25 percent or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 or of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_1_507-6 of the regulations provides that for purposes of the self-dealing provisions of sec_4941 of the code the term substantial_contributor shall not include any organization which is described in sec_501 sec_4940 of the code imposes a tax of percent each year on the net investment income of each private_foundation net_investment_income is determined by subtracting expenses and modifications from the sum of gross_investment_income and capital_gain_net_income sec_4941 of the code provides for the imposition of taxes on acts of self-dealing between a private_foundation and disqualified_person sec_4941 of the code states that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 defines undistributed_income as the amount by which the distributable_amount exceeds the qualifying distributions of the foundation sec_4942 provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or by one or more disqualified persons with respect to the foundation except as provided in sec_4942 or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 sec_4944 of the code imposes a tax on a private_foundation if it invests any amount in such a manner as to jeopardize the carrying out of its exempt_purpose sec_4945 of the code imposes an excise_tax on the taxable_expenditures made by a private_foundation sec_4945 provides in part that the term taxable_expenditure means any amount_paid or incurred as a grant to an organization other than a public charity described in sec_509 or unless the private_foundation exercises expenditure_responsibility in accordance with sec_4945 sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary or_his_delegate sec_6033 of the code provides that every organization_exempt_from_taxation under sec_501 shall file an annual return except any organization other than a private_foundation as defined in sec_509 the gross_receipts of which in each taxable_year are normally not more than dollar_figure c u a s sec_53_4941_d_-3 of the foundation and similar excise_taxes regulations provides in general that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive example of subsection provides that the payment of compensation by a private_foundation to a disqualified_person shall not constitute an act of self-dealing if the services performed are reasonable and necessary for the carrying out of the private foundation's exempt purposes and the amount_paid by the private_foundation for such services is not excessive sec_53_4945-5 of the regulations provides that for rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section relate a a ii f and a of the regulations of assets described b transfers sections section see to in sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrance of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 sec_53_4946-1 of the regulations provides that for the purposes of sec_4941 of the code the term disqualified_person does not include any organization described in sec_501 revrul_78_387 1978_2_cb_270 holds that when a transferee foundation is treated as the transferor under sec_1_507-3 a of the regulations the transferee is entitled to reduce its distributable_amount under sec_4942 by the amount of the transferor’s excess qualifying_distribution carryover the transfer to z will be of ail of x's assets x will not receive any consideration for the transfer since z is classified as an organization described in sec_501 and as a private_foundation the transfer is described in sec_507 in addition since transfers described in sec_507 will not cause a termination of an organization's status as a private_foundation the transfer of ail of x's assets will not terminate x's status as a private_foundation furthermore since x has not notified the service of its intention to accomplish a termination at the time of the transfer and because there is no evidence that x has either been notified of any involuntary termination or has committed any acts which could trigger an involuntary termination the transfer oy of its assets to z will not cause the imposition of the termination_tax under sec_507 because z has been recognized by the service as exempt from tax under sec_501 of the code the transfer of x's assets to z will not constitute a payment for a non-charitable purpose and will be described within sec_53_4945-6 of the regulations sec_1_507-3 of the regulations provides that when all assets are transferred to transferees that are not controlled by the same persons who control the transferor neither the transferor or the transferee will be required to exercise expenditure_responsibility therefore z will not have to exercise expenditure_responsibility over grants made by x prior to the transfer sec_53_4946-1 of the regulations indicates that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 of the code since z is described in sec_501 of the code it will not be treated as a disqualified_person for purposes of sec_4941 thus the transfer of assets by x to z will not constitute an act of self-dealing under sec_4941 of the code sec_1_507-3 of the reguiations provides that a transferee private_foundation succeeds to the part of the transferor's aggregate tax_benefit that is attributable to the assets transferred based on the transferor’s assets held just before the transfer thus because z is an organization described in sec_501 of the code and is classified as a private_foundation z will succeed to x's aggregate tax_benefit sec_1_507-3 contains highly technical rules that apply to transferee foundations these rules would apply to z since it is an organization described in sec_501 of the code and is classified as a private_foundation x's transfer closely resembles example in sec_1_507-3 of the regulations since in order to facilitate accomplishment of diverse charitable purposes x a private_foundation intends to transfer all of its assets to z who would be treated as if it were x in the proportion the fair_market_value of the assets transferred bears to the fair_market_value of the assets of x immediately before the transfer since z the recipient of expenditure_responsibility no expenditure_responsibility requirements which must be exercised under sec_4945 and h of the code with respect to the transfers of assets to zz x rather than there are is treated grants as as the transfer by x of one hundred percent of its assets to z does not constitute an act of self-dealing because it is not to or for_the_use_of a disqualified_person since z has been recognized as exempt under sec_501 of the code the transfer of assets to it will not be considered a taxable_expenditure based on the information submitted and the representations made therein we rule as follows the proposed transfer of x's assets to z will qualify as a transfer described in os sec_507 of the code will foundation status under sec_507 not constitute a termination of x's private the proposed transfer of x's assets to z will not result in any_tax under sec_507 of the code the transfer by x to z will not be treated as a transfer to a newly created organization x's aggregate tax_benefit will be treated as having been transferred to z x's proposed transfer to z will be treated as a transfer of its assets subject_to the amount of liability x may have incurred under chapter of the code to the extent not satisfied by x as a result of the proposed transfer to z x's excess qualifying distributions carryovers for prior years as defined in sec_4942 if any will be transferred to zz the proposed transfer to z will not constitute an act of self-dealing and will not subject x's foundation managers and disqualified persons with respect to x to any_tax under sec_4941 or of the code the proposed transfer to z will not give rise to net_investment_income and therefore will not result in the imposition of tax under sec_4940 of the code the proposed transfer to z will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the proposed transfer to z will therefore will not subject x to tax under sec_4945 of the code not constitute a taxable_expenditure and the proposed transfer to z will not subject x to any_tax under sec_4942 of the code for failure distribution_requirements under sec_4942 distribute income x must still meet its to x will proposed transfer of assets to z as long as x disposes of all of its assets not have to exercise expenditure_responsibility with respect to the x will not be subject_to tax under sec_507 of the code if x informs the internal_revenue_service of its intention to terminate its private_foundation_status in a later taxable_year when it has no assets x will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to the proposed transfer of all of its assets this ruling is directed only to the organization which requested it sec_6110 of the code provides that it may not be used or cited as precedent because this ruling may help resolve future questions about your exempt status you should keep a copy of this ruting in your permanent records sincerely teohecte hava pr robert c harper jr manager exempt_organizations technical group io
